Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin W. Guynn on 03/26/2021.

The application has been amended as follows: 
Claims 2 and 4 are cancelled and added to Claim 1.

1. A flap system for driving a leading-edge flap between a retracted position and an extended position, the system comprising:
a leading-edge flap having a first flap joint and a second flap joint,
a first scissor link,
a second scissor link,
a first connecting link, and
an actuator,
wherein the actuator is coupled with either the first scissor link or the first connecting link,
wherein the first scissor link comprises a first support joint for rotatably supporting the first scissor link on a first structurally fixed point, wherein an end of the first scissor link opposed to the first support joint is coupled with the first flap joint,
wherein the first connecting link comprises a second support joint for rotatably supporting the first connecting link on a second structurally fixed point and wherein an end of the first connecting link opposed to the second support joint is rotatably coupled with an end of the second scissor link,
wherein an end of the second scissor link opposed to the end coupled with the first connecting link is coupled with the second flap joint,
wherein additionally the first scissor link and the second scissor link are rotatably coupled to each other to form a scissor arrangement,
wherein the actuator, the first scissor link, the second scissor link and the first connecting link are arranged to actively place the leading-edge flap from a retracted position into an extended position
wherein the first scissor link is coupled to the flap through a second connecting link, which is rotatably supported to the first scissor link and rotatably supported to the first flap joint, and 
wherein the second connecting link has a length less than a third of the length of the first connecting link.

10. A wing having a leading-edge region and a trailing edge region, as well as at least one system according to claim 1 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Cole (US 3504870 A) discloses a similar flap system with a scissor link (16+24) and further discloses a first (22) and second connecting link (28) however there is no reason to shrink Cole’s second connecting link to less than a third of the first connecting link length since extending the flap as far as possible for additional aerodynamic lift is the main goal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN M O'HARA/Primary Examiner, Art Unit 3642